77055: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11773: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77055


Short Caption:BARLOW (KEITH) VS. STATE (DEATH PENALTY-DIRECT)Court:Supreme Court


Related Case(s):70812


Lower Court Case(s):Clark Co. - Eighth Judicial District - C290219Classification:Criminal Appeal - Death Penalty - Direct


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:None for Justice HerndonPanel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:12/07/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:12/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantKeith Junior BarlowNavid Afshar
							(Former)
						
							(Special Public Defender)
						JoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Marc P. DiGiacomo
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


09/27/2018Filing FeeAppeal Filing Fee Waived.  Criminal.


09/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-37959




09/27/2018Notice of Appeal DocumentsFiled Notice of Appeal. (Second NOA) (Filed by appellant counsel Jonell Thomas/Special PD).18-37962




10/30/2018Record on Appeal DocumentsFiled Record on Appeal Volumes 1-16 (Via FTP).18-42440




10/30/2018Record on Appeal DocumentsFiled Record on Appeal Volumes 17-32 (Via FTP).18-42441




11/01/2018Record on Appeal DocumentsFiled Record on Appeal Pages 338-340 (SEALED).


11/01/2018Record on Appeal DocumentsFiled Record on Appeal (Supp. PSI) Pages 3871-3882 (SEALED).


11/01/2018Record on Appeal DocumentsFiled Record on Appeal (PSI) Pages 3837-3848 (SEALED).


11/15/2018Docketing StatementFiled Docketing Statment Criminal Appeals. (SC)18-904482




02/27/2019MotionFiled Appellant's Motion for Extension of Time to File Opening Brief (First Request). (SC)19-08927




03/06/2019Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief due: May 28, 2019. (SC).19-10077




04/12/2019MotionFiled Appellant's Motion to Supplement Record on Appeal. (SC).19-16133




05/23/2019MotionFiled Appellant's Motion to Supplement Record on Appeal and Motion for Extension of Time to File Opening Brief (2nd Request). (SC)19-22490




07/11/2019Order/ProceduralFiled Order Granting Motions. District Court's (1) Jury List of the final venire panel with peremptory challenges marked; (2) 2.   Notice of Motion and Motion to Correct the Record filed March 29, 2019, with exhibits attached; (3) Minute order of the district court granting the Motion to Correct the Record on April 9, 2019; (4) Court Exhibit #17 (State's Closing Powerpoint) admitted June 28, 2018; (5) Court Exhibit #18 (State's Closing Powerpoint (Penalty)) admitted July 6, 2018; and (6) State's Exhibit 51 (Crime Scene Photo Danielle at Scene) admitted June 5, 2018 due: 30 days. Appellant's Opening Brief due: 60 days. (SC).19-29479




07/19/2019MotionFiled Jury List of the Final Venire Panel.  (STRICKEN AND RETURNED PER ORDER 11/7/19).  (SC)


07/19/2019MotionFiled Notice of Motion and Motion to Correct the Record.  (STRICKEN AND RETURNED PER ORDER 11/7/19).  (SC)


07/19/2019MotionFiled District Court Minutes April 9, 2019.  (STRICKEN AND RETURNED PER ORDER 11/7/19).  (SC)


08/14/2019MotionFiled Appellant's Motion to Clarify Order and Motion For Extension of Time to File Opening Brief (3rd Request) (REJECTED PER NOTICE ISSUED AUGUST 15, 2019). (SC)


08/15/2019Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellant's Motion to Clarify Order and Motion for Extension of Time to File Opening Brief (3rd Request). (SC)19-34367




08/15/2019MotionFiled Appellant's Motion to Clarify Order and Motion for Extension of Time to File Opening Brief (3rd Request). (SC)19-34424




11/07/2019Order/ProceduralFiled Order Regarding Motions.  The clerk of this court shall strike and return to the district court the following exhibits filed on July 19, 2019:  1. Jury List of the final venire panel with peremptory challenges marked; 2. Notice of Motion and Motion to Correct the Record filed March 29, 2019, with exhibits attached; 3. Minute order of the district court granting the Motion to Correct the Record on April 9, 2019.  The clerk of this court shall return exhibits 17, 18, and 51, received on July 19, 2019, unfiled.  The clerk of the district court shall have 14 days from the date of this order to paginate, index, and add  the exhibits to the district court record and to transmit them to this court as volume 33 of the record on appeal.  Appellant shall have 45 days from the date of this order to file and serve the opening brief.  (SC)19-45766




11/15/2019Record on Appeal DocumentsFiled Record on Appeal  - VOL 33. (SC).19-46962




11/20/2019Record on Appeal DocumentsFiled Record on Appeal pages 7227-7232 (SEALED). (SC).


11/20/2019Record on Appeal DocumentsFiled Record on Appeal pages 7233-7244 (SEALED). (SC).


12/18/2019BriefFiled Appellant's Opening Brief. (SC)19-51166




02/18/2020MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)20-06470




03/05/2020Order/ProceduralFiled Order Granting Motion. Respondent's Answering Brief due: April 20, 2020. (SC).20-08789




04/20/2020MotionFiled Respondent's Motion for Enlargement of Time Second Request. (SC).20-14847




04/23/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until June 19, 2020, to file and serve the answering brief.    (SC)20-15395




06/16/2020BriefFiled Respondent's Answering Brief. (SC)20-22503




07/20/2020OtherReturned Unfiled Documents - Appellant's Motion to Stay Proceedings.  (SC)20-26471




07/30/2020MotionFiled Appellant's Motion for Extension of Time to File Reply Brief (First Request). (SC)20-27721




07/30/2020MotionFiled Proper Person Appellant's Motion to Dismiss Counsel and Appointment of Alternate Counsel.  (SC)20-27828




07/30/2020Notice/OutgoingIssued Notice to Provide Proof of Service - Proper Person Appellant's Motion to Dismiss Counsel and Appointment of Alternate Counsel.  Due date: 10 days.  (SC)20-27830




08/05/2020Order/ProceduralFiled Order Regarding Motions. Appellant's motion for a 60-day extension of time to file the reply brief is granted. Reply brief due: September 29, 2020. Appellant's motion for the discharge of his counsel and for the appointment of new appellate counsel is denied. (SC)20-28795




08/10/2020OtherReturned Unfiled Document.  "Motion to Supplement the Argument for Record on Appeal".20-29263




09/29/2020BriefFiled Appellant's Reply Brief. (SC)20-35688




02/10/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


10/08/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, oral argument is scheduled for December 7, 2021, at 10:00 a.m. in Las Vegas.  Argument shall be limited to 60 minutes. (SC)21-28899




11/04/2021Notice/IncomingFiled Notice for Change of Attorneys for Appellant. (SC)21-31694




11/18/2021Notice/IncomingFiled Notice of Supplemental Authority. (SC)21-33268




11/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33772




12/07/2021Case Status UpdateOral argument held this day before the en banc court. Case submitted for decision. (SC)


04/14/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the court En Banc. Author: Silver, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering. fn1 [The Honorable Douglas W. Herndon, Justice, did not participate in the decision of this matter.] 138 Nev. Adv. Opn. No. 25. En Banc. (SC).22-11773




05/02/2022Post-Judgment PetitionFiled Respondent's Petition for Rehearing. (SC)22-13911




05/17/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  fn1[The Honorable Douglas W. Herndon, Justice, did not participate in the decision of this matter.]  (SC)22-15535




06/13/2022RemittiturIssued Remittitur. (SC)22-18713




06/13/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 15, 2022. (SC)22-18713





Combined Case View